In an action to foreclose a mortgage, nonparty Daniel Lenchner appeals from an order of the Supreme Court, Rockland County (Nelson, J.), dated April 5, 2005, which denied his motion to compel the referee who conducted the foreclosure sale to execute and deliver a deed to the subject premises to him.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court properly denied his motion to compel the referee who conducted the foreclosure sale to execute and deliver a deed to the subject premises to him. The terms of sale specifically apprised potential bidders that the successful bid would be subject to any arrangements made prior to the sale between the plaintiff and the defendant borrowers for reinstatement of the delinquent note and mortgage which were “at this time unknown to the Referee,” and that in such event the sale would be deemed null and void. It is undisputed that arrangements for reinstatement of the delinquent note and mortgage were made, and that the plaintiff received a certified check from the defendant borrowers in the sum required for reinstatement prior to the foreclosure sale. Accordingly, pursuant to the subject provision of the terms of sale, the sale was null and void. Prudenti, P.J., Santucci, Krausman and Dillon, JJ., concur.